DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 8, 13-15, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
Claims 1-3, 8, 13-15, 21 have been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 recites the limitation "the liquid film release layer" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a liquid film release layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23, 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,399,010 to Guertin.
Guertin teaches the following: 
22. (Previously Presented) A computer program product comprising computer readable program code configured to control an operation of a temperature controller for a polymerizable liquid in an apparatus for forming a three-dimension object, wherein the apparatus for forming a three-dimension object comprises a build plate to produce a solid polymerizable object on a build surface (Col. 1, lines 6-67; Col. 13, lines 8-51), the computer program product comprising a non-transient computer readable medium having computer readable program code embodied therein, the computer readable program code comprising: computer readable program code configured to receive a temperature from a temperature sensor associated with a polymerizable liquid (Col. 17, lines 29-61, claims 1, 10, 18); and computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation; Col. 17, lines 29-61, claims 1, 10, 18, exposure control based on measured temperature).  
Applicant argues the prior art fails to disclose the liquid film release layer formed of said polymerizable liquid.  The claim limitation is reproduced below.  
“computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature to reduce a viscosity of the polymerizable liquid to facilitate filling of the build region with the polymerization liquid to form the liquid film release layer between said solid polymerizable object and the build surface, the liquid film release layer being formed of said polymerizable liquid.”
The claim only requires that the program code be configured to control a heater or cooler in response to the temperature.  The remaining limitations are directed to mechanical/structural/material limitations that are the intended result and is not and can not be a positively recited element of a computer program.  The claim is directed to the program and does not cover a liquid or the supply thereof or a reduction in viscosity thereof, or filling of a build region with the liquid to form a liquid film release layer between object and surface, or the specifics of the layer being formed by the polymerizable liquid,- these mechanical/structural/material limitations are outside of the scope of the claimed program.  
23. (New) The computer program product of Claim 22, wherein the computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature comprises: computer readable program code configured to control a heater to heat polymerizable liquid supplied to the build region in response to the temperature (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation; Col. 17, lines 29-61, claims 1, 10, 18, exposure control based on measured temperature).  
25. (New) The computer program product of Claim 22, wherein the computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature comprises: computer readable program code configured to control a cooler to cool polymerizable liquid supplied to the build region in response to the temperature (Col. 17, lines 21 – Col. 18, line 33; Col. 19, lines 41-53, delay or pause of exposure which cools).  
26. (New) The computer program product of Claim 25, wherein the apparatus for forming a three-dimensional object is configured for exothermic photopolymerization of the polymerizable liquid, and the computer readable program code configured to control the cooler to cool polymerizable liquid (Col. 17, lines 21 – Col. 18, line 33; Col. 19, lines 41-53, delay or pause of exposure which cools) counters heat generation by the exothermic photopolymerization (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation).  
27. (New) The computer program product of Claim 22, further comprising computer readable program code configured to control an advancement increment or rate of advancing a carrier in response to the temperature, said carrier being advanced away from a build surface that forms said three-dimensional object from said polymerizable liquid (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation; Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
28. (New) The computer program product of Claim 22, further comprising: computer readable program code configured to determine whether the temperature exceeds a degradation temperature of a polymerized product; and computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature (claims 5, 13).  
29. (New) The computer program product of Claim 28, wherein the computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature comprises computer readable program code configured to control a cooler to cool polymerizable liquid supplied to a build region in response to the temperature exceeding the degradation temperature (Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
30. (New) The computer program product of Claim 28, wherein the computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature comprises computer readable program code configured to decrease an advancement increment or rate of advancing a carrier in response to the temperature exceeding the degradation temperature, said carrier being advanced away from a build surface that forms a solid polymer from said polymerizable liquid (Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
31. (New) The computer program product of Claim 28, wherein the computer readable program code configured to adjust a process parameter if the temperature exceeds the degradation temperature comprises computer readable program code configured to decrease an intensity and/or duration of radiation exposure from a radiation source in response to the temperature exceeding the degradation temperature, said radiation source configured to irradiate said build region to form a solid polymer from said polymerizable liquid (Col. 17, lines 29-61, claims 1, 10, 18, delay or pause of exposure).  
32. (New) The computer program product of Claim 22, further comprising computer readable program code configured to receive an intensity of an irradiation source from a photodetector, wherein the computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature further comprises computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the intensity of the irradiation source (claims 19-21).  
33. (New) The computer program product of Claim 22, further comprising computer readable program code configured to heat said polymerizable liquid by at least 5 degrees above room temperature (Col. 14, lines 1-17, the photopolymerizable material is exposed to beam of UV radiation).  
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to disclose the liquid film release layer formed of said polymerizable liquid.  The claim limitation is reproduced below.  
“computer readable program code configured to control a heater or cooler to heat or cool polymerizable liquid supplied to a build region in response to the temperature to reduce a viscosity of the polymerizable liquid to facilitate filling of the build region with the polymerization liquid to form the liquid film release layer between said solid polymerizable object and the build surface, the liquid film release layer being formed of said polymerizable liquid.”
The claim only requires that the program code be configured to control a heater or cooler in response to the temperature.  The remaining limitations are directed to mechanical/structural/material limitations that are the intended result and is not and can not be a positively recited element of a computer program.  The claim is directed to the program and does not cover a liquid or the supply thereof or a reduction in viscosity thereof, or filling of a build region with the liquid to form a liquid film release layer between object and surface, or the specifics of the layer being formed by the polymerizable liquid,- these mechanical/structural/material limitations are outside of the scope of the claimed program.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean Shechtman/           Primary Examiner, Art Unit 2896